Judgment, Supreme Court, Bronx County (John P. Collins, J.), rendered April 18, 1991, convicting defendant after jury trial, of attempted murder in the second degree, and sentencing him to a term of 7 to 21 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of attempted murder in the second degree. Contrary to defendant’s contention, the trial court did not abuse its discretion when it closed the courtroom to four of appellant’s friends, during the testimony of a witness, who had reported their attempt to intimidate him (People v Guzman, 176 AD2d 561, 563, lv denied 79 NY2d 920).
We have considered defendant’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Carro, Ellerin and Wallach, JJ.